POWELL, Senior Judge
(concurring in the result):
I agree with the Chief Judge’s disposition of the Jencks issue. I, too, conclude that the seizure of the plastic bag containing the marijuana was not unreasonable under the circumstances of this case. I do so, however, because I find that Agent Farley, in jumping the fence and seizing the bag, did little else but what was permissible had the officials executed what I consider to be a valid search warrant issued by a magistrate and supported by probable cause. I do not agree with Judge Miller’s conclusion that the accused did not maintain a legitimate expectation of privacy in the plastic bag dropped inside the fenced area of his backyard adjacent to his dwelling. Further, I find the public safety aspect present in the case of People v. Doerbecker, 39 N.Y.2d 448, 384 N.Y.S.2d 400, 348 N.E.2d 875 (1976), a significantly distinguishing feature which persuades me against relying upon that decision as authority in the disposition of this case.